Case 0:20-cv-60141-AHS Document 5 Entered on FLSD Docket 01/27/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 0:20-CV-60141-AHS

Plaintiff:
VILMA GONZALEZ

VS.

Defendant:
ARAMARK UNIFORM & CAREER APPAREL, LLC F/K/A ARAMARK UNIFORM
SERVICES INC.

For:

MICHELLE COHEN LEVY

THE LAW OFFICES OF MICHELLE COHEN LEVY, PA
4400 N. FEDERAL HWY

LIGHTHOUSE POINT, FL 33064

Received by OJF SERVICES, INC. on the 23rd day of January, 2020 at 9:56 am to be served on ARAMARK UNIFORM &
CAREER APPAREL, LLC F/K/A ARAMARK UNIFORM SERVICES INC. C/O CT CORP, 1200 S. PINE ISLAND RD,
PLANTATION, FL 33324.

|, ANDREW KARP, do hereby affirm that on the 23rd day of January, 2020 at 1:25 pm, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: DONNA MOCH EMPLOYEE OF CT CORPORATION SYSTEM at the address of: 1200 S. PINE
ISLAND RD, PLANTATION, FL 33324 as registered agent for ARAMARK UNIFORM & CAREER APPAREL, LLC F/K/A
ARAMARK UNIFORM SERVICES INC. C/O CT CORP, and informed said person of the contents therein, in compliance with
state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, INGOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

3 _-) ae
a

ANDREW KARP i eg
SPS #260

 

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020001316

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
OJF SERVICES, INC.

954.929.4215
WWW. OJFSERVICES.COM

Case 0:20-cv-60141-AHS Document 5 Entered on FLSD Docket 01/27/2020 Page 2 of 2
Case 0:20-cv-60141-AHS Document 3 Entered on FLSD Docket 01/23/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT \2

 

 

for the !
Southern District of Florida }
VILMA GONZALEZ
) 8 . Ls a 1 H
- Pho
Plaintiffis) )
v. Civil Action No.
ARAMARK UNIFORM & CAREER ) 20-CV-60141-AHS
APPAREL, LLC f/k/a ARAMARK )
UNIFORM SERVICES, INC. )
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) Aramark Uniform & Career Apparel, LLC
fik/a Aramark Uniform Services, inc.
c/o CT Corporation System, Registered Agent
1200 South Pine Island Road
Plantation, Florida 33324
A lawsuit has been filed against you.
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Michelle Cohen Levy, Esq.
The Law Office of Michelle Cohen Levy, P.A.

4400 North Federal Highway
Lighthouse Point, Florida 33064

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Jan 23, 2020

Date: ; s/ Alisha Beasley-Martin

Deputy Clerk
U.S. District Courts

 

Clerk of Court

(316
